346 F.2d 569
STATE OF NEW JERSEY ex rel. Mario J. DeLUCIA, Appellant,v.Howard A. YEAGER, Warden, New Jersey State Prison.
No. 15200.
United States Court of Appeals Third Circuit.
Argued June 11, 1965.Decided June 28, 1965.

Appeal from the United States District Court for the District of New Jersey; Anthony T. Augelli, Judge.
Joseph Lurie, Gerber & Galfand, Philadelphia, Pa., for appellant.
Vincent Panaro, Mercer County Rposecutor, John J. Barry, Asst. Prosecutor, Trenton, N.J., for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.  The Order of the District Court, entered December 7, 1964, will be affirmed.